HonorableC: S, Clark
    Chairman,Board of Water Engineers
    AustFn,Texas

.   Dsar,Sir:                               opinionNO. b-5938

                                            Re: Does Article78%3(A)
                                            V.A.C.S.,contemplatethat.
                                            a Waster Di6trlctmay be
                                            createdso as to,embracein
                                            its,boundaries existing
                                            water controland improve-
                                            ment dlstrict~and fresh
                                            water iupply asitrictq ana
                                            also addltlonal,territory
                                            not b any pranieed
                                            district? And related
                                            questions.

              We acknowledgereceiptof your requestfor an opinionon a number
    of questionspertainingto the authorityof the Board of Water Engineersto
    createHarris CouutyWater Controland ImprovementMaster D+trict No. 1.
    We have been furnishedwith Briefs on the questionsby Judge James V. Allred
    of Houstonaud HonorableJ. E. Sturrock,Statisticianof your Board, aud by
    HonorableC. D. Jessup of Houston. We have given carefulconsideration  to
    the argumentsfor the proponentsand opponentsof this proposedDistrictand
    we agree with both in some instancesand disagreewith both in others,but
    in view of thefact that we have determinedto answer questionsnumberedone
    and two as hereafterindicatedwe deem it unnecessaryat this time to answer
    the other questionssubmittedby you.

             Since,as statedby you, this is the first petitionfor the creation
    of a master districtwhich has been submittedto your Board, there have been
    no adjudicatedcases dealingwith the subject. We think that Mr. Sturrock
    has answeredquestiousone and two in accordancewith our views and we are
    thereforetakingthe libertyof quotingextepsivelyfrom his Brief.

              The law is well settledthat in construinga statutethe Legislative
    intent is given primary consideration.Iu 39 Tex. Jur. #pO, page 166,,it is
    said that:

             "The intentionof the Legislaturein enactinga law is the
        law itself; 'the essenceof the law', and 'the spiritwhich gives
        life' to the enactment. Hence,the aim and objectof construction
HonorableC. S. Clark,Page 2 (O-5938)



    ie to ascertainand enforcethe ~egialativeintent,and not to
    defeat,nullifyor thwart It".

         "When the intent is plainlyexpressedin languageof a
    statute,it must be given effectwithoutattemptingto construe
    or interpretthe law. On the other hand, when it is necessary
    to construean act in order to determinsits propermeaning.it
    is settledby a host of decisionsthat the co&t-should f&
    endeavorto ascertainthe leglrlativeintent,from a general
    view of the whole enactment. Such @tent havingbeen aacer-
    tained,the court will then seek to construethe statuteso as
    to give effectto the purposeof the legislature,as to the
    whole and each materialpart of the law, even thoughthis may
    mve     a departurefrom the strictletter of the law as writ-
    ten by the Legislature.

         "This la the fundamentalcapon and the cardinal,primary
    and paramountrule of con+-uctlon,which shouldalwaysbe
    closelyobservedand to which all other rules must yield. In-
    deed, In the conrrtruction
                             of civil enactments,the courtsare
    expresslyconvaanded to 'lookd1~igentl.y~for the intentionof
    the Legislature,keepingin view at ali times the old law, the
    evil, and the remedy." (Underscoring ours). See Article10
    V.A.C.S.

         Keepingin mfnd the above quoted "fundamentalcanon and ths cardi-
nal, primaryand paramountruben of statutoryConstNction,we wU.l discuss
questionsnumbersone and two.

                                 QuestionNo. 1

         "DoesArticle7880-3 (a) V.A.C.S.,contemplatethat a
    Master Districtmay be created60 as to embracein its bouud-
    aries existingwater controland improvementdistrictsand
    fresh water supplydistrictsand also additionalterritory
    not in any organizeddistrict?"

          Article7880-3, V.A.C.S.,is section3 of Chapter25, GeneralLaws
of the RegularSessionof the 39th Legislature,1925, as amended. 0riginall.y
section3 read as follows:

         "Sec. 3. Water controland improvementdistrictsmay
    be organizedunder the provisionsof Section59 of Article
    16 of the Constitutionfor any one or more of the purposes
    thereinprovidedas follows:

         "Includingthe control,storing,preservationand 131s:
    tributionof its waters and flood waters,the waters of its
    riversaud streams,for irrigation,power a@ all other use-
    ful purposes,the reclamatiouand irrigationof its arid,
HonorableC. S. Clark,Page 3 (o-5938)



    semi-aridand other lq~ds needing irrigation,the reclamation
    and drainageof its overflowed&nds and other lands needing
    drainage,the coneervationand developmentof its forest,wa-
    ter and bydro-electricpower, the navigationof Its coastal
    and inlandwatera,and the preservationand coneervation of
    all ruch naturalresourcesof the State."

          Section4 of aaid Chapter25 (Art. 7880-4)prescribesthe area or
areas that might be includedin a water controland improvementdistrictand
reads aa followa:

         "Sec. 4. Such districtsmay includethe area of any
    county or counties,or any portionthereof,includingtowns,
    villages,or municipalcorporations.Such districtsmay in-
    clude any county,any number of counties,or any political
    subdivisionof the State,ana defineddistrictor parts of
    any or all countiesiu the State of Teraa." (Underscoring
    oura).

          In 1927 the LagialatureamendedSection3 of Chapter25 (Acts 1927,
1st C.S. 40th Leg. ch. 107, p. 496), aud added the followingJsnguage~:

        "and such districtswhen organizedshall have power to
    controlany 6hortageor harmfulexcess of waters by any me-
    chanicalmeans".

          In the same Act, the LegislatureamendedSection4 (Art.7880-4)
by adding the followinglanguageto the originalAct:

         "and the land composingsaid districtsneed not be in
    one body, but may consistof saparatebodies of land sepa-
    rated by land not embracedin the district;provided,how-
    ever, that each segregatedarea must cast a majorityvote
    in favor of the creationof the districtbefore such seg-
    regatedarea ten be includedin the district.

         "Providedthat no districtprovidedfor in this Act
    shall embraceterritorysituatedin more than one county
    exceptby a majorityvote of the propertytax paying vo-
    ters residingwithin the territoryin each county sought
    to be embracedwithin said District".

         Now than let us look for the legislativeintent Fn the passageof
the originalSections3 and 4 aud in the imendments adoptedthereto.

          Under the water controland improvementdistrictAct, as amended
in 1927, au ordinarywater controland improvementdistrictcould,and may
now, be createdto embrace "any countyand number of countiesor any politi-
cal subdivisionof the State, and defineddistrictsor parts of any.or all
countiesin the State of Texas",that is--embraceall the territorynow
                                                                       ‘.
                                                               L   .




HonorableC. S. Clark,Page 4 (O-5938)



propoeedto be includedin the HarrisCountyWater Controlana Improvement
Waster DistrictNo. 1. But there was no provisionIn the law authorieing
existingdistrictsto act jointly,pool and coordinatetheir facilitieeand
resources,and operateworks for t&e commonbenefitof the severaldistricts.
Thereforethe Legislature,In 1929 (Acts 1929, RegularSession&et Leg. Ch.
280, p. 578) furtheramendedSection3 (Art. 7880-3) for the sole purponeof
enablingdistrictaalreadycreated,or that may hereafterbe created,"under
Chapter25 or under &ther Chapter2, 3, 4, 6, 7 or 9 of Title k~8", to or-
ganizethemnelveeinto a "MasterDistrict"in order to "pooltheir resource0
when necessary economicallyto make preliminaryBuurveyr, to adopt 8 plan to
coordinatethe plants,improvementsan@ facilitiesof the severalconOtltuent
districts,to the improvementsand facilitiesproporedto be constructedand
furnished  by the Waster Dietrict,to provide improvementsfor the commonbene-
fit of the severaldistricts,or to enable such districtrjointlyto make pur-
chases,or to maintab, or to operateworks for the commonbenefit of the E-
era1 districte". (See Art. 78&-3(c).

          Sectionh (Art. 7880-4) was not amsndedby~the 1929 Act, which we
think clearlyshows that the Legislatureintendedthat only those areas em-
braced in one or more districtacreatedand operatingunder Chapter25 or un-   .
der eitherChapter2, 3, 4, 6, 7, or 9 of Title 128, may be includedin a
Master District,otherwise,it would have amendedSection4 so as to provide
that districtsto be Waster District6may embraceareas includedin defined
districtsas well as areas not includedin any defineddistricta6 it did do
in the passageof Art. 7622a,V. A. C. S., in 1927, relatingto water improve-
ment districts.

                                         e Art. 7880-3 relatingto the crea-
          The languageused iu that part o-
tion of "MasterDistrict",such as "(b) Districtsto be createdas &aster Dis-
tricts. . .*; "(c) Districtsto be createdas Master Districtsmay be created
in order to enable districtsto pool their resources~etc. a ."; (d) "Such
Districtswhen createdshall have the power to levy and collecttaxes, O a .
which shallbe in additionto other taxes that may be lawfullylevfedby the
severaldistrictsconstitutinga part of such Master District";"(e) m . s
constitutea separatevoting unit, and 11.oexistingdistrictmay be included
in a Waster Districtunless the proposalso to do is approvedby a majority
of the voting qualifiedelectorsof such constftuentdistrictJfl clearlydic-
tates a negativeanswer to QuestionNo. 1 and It is so answered.

                                  Questl.on
                                          Ko. 2

         "Does the statutecontemplatethat a ordinarywater con-
    trol aud improvementdistrictmay 'bedesignatedand act as a
    Master Districtfor itselfarLdother districts,or does it con-
    templatethat a separateMaster Estrict &all be createdt.o
    Act for all?"

          The History of the water controlsrd improvementdistrictAct lead-
ing up to the amendmentof Sectiou3 (Art. 7880-3) thereof in 1929, and the
expressprovisionsof said section,au*wer this questionto the effectthat
HonorableC. g. Clark,Page -5(o-5938)



the statutescontemplatethat 8 eeparateMaster Districtshallbe createdto
act for all'co@ituent distr&ct.r,  which is a furtherreasonwhy QuestionNo.
lshouldbe anewwed inthe negative. The petitionnow before the Board eeeks
the creationof Harris Cow&y Mater Co@zol and ImprovementMa#er Dletrlct
no. 1, having all the power8 of an ordlnwy water controland improvementdia-
trict over the uno?eited territory,and, at the eeme time BE a l&setter Dletrict
for itselff3nd12 exlettingdl*rlctr. There la no authority,expreenor implied
in the water controlend improvemeqt dlltrict  Act for any such set-up.

          We, therecore,hold t&t the correctenewer to questionNo. 2 Ie
that the etatuteecontempl+ie@~PeparateMatier Districtshall be createdto
act for all conetituentd@tTictl in matteraof commonbenefitto the several
districts.

                                                     Your6 yery truly

APPROVEDMAY 15, 1944                            moRNEY   -       OF TEx4.s

/I-S/
   Oeo. P. Blackburn

(Acting)ATWXWEX -        OF TEXAS               By /s'/Fagan Dickson
                                                       Fagan Dickson
                                                          Aeeist@,

FD:ncd:lm


                                         APPROVED
                                         OPINION
                                        CoEQIlTpEE
                                        BY /e/ OS
                                          CBAZRMAN